Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
Applicant’s claim amendments and arguments in the response filed 18 April 2022 are acknowledged. 
Claims 1, 3-10, 13, 16, 17, 21, 22, 25, 26, 28 & 29 are pending. 
Claims 2, 11, 12, 14, 15, 18-20, 23, 24 & 27 are cancelled.
Claims 28 & 29 are new.
Claims 1, 4, 7, 8, 13, 16, 17, 22 & 26 are amended. 
Claims 21, 22, 25 & 26 are withdrawn. 
Claims 1, 3-10, 13, 16, 17, 28 & 29 are under consideration.

Examination on the merits is extended to the extent of the following species:
A) At least one cationic polymer- guar hydroxypropyltimonium chloride; 
B) At least one vegetal oil- coconut oil; 
-and-
C) At least one cosmetically acceptable ingredient-water. 

Withdrawn Objections/Rejections
The objection to claim 8 is withdrawn due to amendments which correct improper grammar.
The objection to and/or rejection of claims 11 & 18 under 35 USC 112(b) and 35 USC 103(a) is withdrawn due to cancellation of the claims.
The objection to claim 13 is withdrawn due to amendments which remove an extra space between “claim 1” and the comma.
The objection to claim 17 is withdrawn due to amendments which correct a grammatical error by using a term first and then defining it by use of an abbreviation.
The rejection of claim 17 under 35 USC 112(b) is withdrawn due to amendments which correct issues pertaining to insufficient antecedent basis.
The rejection of claim 13 under 35 USC 112(b) is withdrawn due to amendments which stipulate the recited amount refers to the sum of behentrimonium chloride and cetrimonium chloride.
The rejection of claim 4 under 35 USC 112(d) is withdrawn due to amendments which further limit the amount of quaternary ammonium guar to 1% to 1.2% by weight.
The rejection of claim 7 under 35 USC 112(d) is withdrawn due to amendments which further limit the amount of vegetal oil to 1% to 3% by weight. 
The rejection of claim 13 under 35 USC 112(d) is withdrawn due to amendments which further limit the amount of behentrimonium chloride and cetrimonium chloride from 0.4 to 4% by weight.
The rejection of claim 16 under 35 USC 112(d) is withdrawn due to amendments which further limit the claim by deleting the limitations “surfactants” and “vegetal oils” from the claim.
The rejection of claim 14 under 35 USC 103(a) is withdrawn due to cancellation of the claim.
The rejection of claims 1, 3-10, 13 & 16 under 35 U.S.C. 103(a) as being unpatentable over Millennial in Debt and Mette; claim 17 under 35 U.S.C. 103 as being unpatentable over Millennial in Debt, Mette and Nieto is withdrawn due to claim 1 amendments which recite the limitations pertaining to the pH of the composition, the ratio of behentrimonium chloride and cetrimonium chloride, and the weight ratio of quaternary ammonium guar to vegetal oil.

New and Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 13, 16, 17, 28 & 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the amount recited for vegetal oil and the recited ratio do not make sense. It is not possible to determine what is the upper limit for the vegetal oil. Claim 1 recites the upper limit for the quaternary ammonium guar (a) is 1.5%. The claim also recites that the ratio of quaternary ammonium guar (a) to vegetal oil (b) is about 1:16. Given that the upper limit for the quaternary ammonium guar (a) is recited to be 1.5%, the maximal amount that the vegetal oil (b) could be is about 2.4% (Math: 1.5 * 1.6 = 2.4%).  Either the recited ratio or the upper limit of the vegetal oil is incorrect. The analysis is the same for the upper limit recited for dependent claim 4 (only about 1.92% is possible). The mathematical analysis is the same for claims 28 & 29.
Because claims 3, 5-10, 13, 16 & 17 ultimately depend from indefinite claim 1 and do not clarify the issue, they are also rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 13, 14, 16, 18, 28 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Millennial in Debt (Published: 11/03/2016; previously cited), Mette (US 2015/0174052; previously cited), Amajjahe (US 2014/0309446) and Stepan (Published 2011).
With regard to claims 1, 3-10, 13, 14, 16, 18, 28 & 29, and the elected species, Millennial in Debt teaches a co-wash (i.e. a product cleanses and conditions hair) that is called “True” which comprises cetrimonium chloride and behentrimonium methosulfate (i.e. two cationic surfactants which are quaternary ammonium salts; pg. 19-20). Millennial in Debt teaches the “True” co-wash comprises water (i.e. solvent); Aloe Barbadensis leaf juice (vegetal extract), propanediol (alcohol), fragrance, Mangifera Indica (Mango) Seed Oil (vegetal extract), Cocos Nucifera (Coconut) Oil (vegetal extract), Butryospermum Parkii (Shea) Butter (vegetal extract), cetearyl alcohol (fatty alcohol), cetyl alcohol (alcohol) and stearyl alcohol (i.e. mixtures of cetyl alcohol and stearyl alcohol are cetearyl alcohol/cetanol; alcohols comprising 6 to 60 carbon atoms); tocopheryl acetate (vitamin), guar hydroxypropyltrimonium chloride, citric acid (pH adjuster), dehydroacetic acid (preservative), benzyl alcohol, and beta-carotene (i.e. vitamins; pg. 19-20).
Millennial in Debt does not teach inclusion of behentrimonium chloride; the recited amounts of guar hydroxypropyltrimonium chloride, Coco Nucifera (Coconut) oil, fatty alcohol or cationic surfactants (i.e. benhentrimonium chloride or centrimonium chloride); the weight ratio of behentrimonium chloride:cetrimonium chloride and the weight ratio of quaternary ammonium guar:vegetal oil; or the pH of the composition.
In the same field of invention of compositions for treating keratin fibers (e.g. human hair) that significantly improve the conditioning properties and shine, Mette teaches a composition comprising cationic polymers, including guar hydroxypropyltrimonium chloride, in an amount from 0.01 to 10 wt %, and more particularly preferred 0.05 to 5 wt %, based on the total agent ([0141], [0148] & [0160]). Mette teaches the composition comprises natural cosmetic oils, which include coconut oil, in an amount from 0.1 to 50 wt % based on the total agent, with 0.1 to 15 wt % particularly preferred ([0084] & [0089]). Thereby, Mette teaches the ratio of guar hydroxypropyltrimonium chloride to coconut oil ranges from 1:0.01 to 1:5, including 1:1.5 and 1:2 (0.1 coconut oil /10 % guar hydroxypropyl trimonium chloride =0.01; 50% cosmetic oil /10% guar hydroxypropyl trimonium chloride = 5; 15% cosmetic oil/ 10% guar hydroxypropyl trimonium chloride=1.5; 0.1 coconut oil/ 0.05 guar hydroxypropyl trimonium chloride =2). Mette teaches the compositions comprise cationic surfactants of the formula:

    PNG
    media_image1.png
    125
    362
    media_image1.png
    Greyscale
in which the A anion is taught to be “chloride or bromide, as well as methosulfates” ([0025] & [0026]). Mette teaches the cation of the surfactant may be behentrimonium and cetrimonium ion (encompassing behentrimonium chloride and behentrimonium methosulfate; [0027]).  Mette explicitly teaches behentrimonium chloride and/or cetyltrimonium (i.e. cetrimonium) chloride and mixtures thereof as preferred [0027]. Mette teaches the cationic surfactants are included in the compositions in a quantity from 0.1 to 6.0 wt %, with quantities from 0.3 to 2.5% are highly preferred [0028]. Mette teaches inclusion of fatty alcohols, in an amount of 0.1 to 30 wt % based on the total agent, with 0.1 to 5 wt % as particularly advantageous, and exemplifies cetearyl alcohol in an amount of 2.7 % in Inventive Example 1 ([0078]-[0080] & [0318]). Notably, Mette also teaches inclusion of Trideceth-5, amodimethicone, glycerides, isopropyl alcohol, sunflower oil, ester oils and glycerol as suitable reagents (abstract; Table 2; [0024], [0044], [0047], [0084] & [0320]). Mette teaches the compositions of their invention comprise aqueous carriers having “at least 50 % water” [0023].
In the same field of invention of hair conditioners, Amajjahe in Formulation Example 23 teaches a rinse-off conditioner comprising 2.0% cetrimonium chloride and 2.00% behentrimonium chloride (i.e. a 1:1 ratio; [0193]). 
In the same field of invention of hair conditioners, Stepan teaches two hair conditioning compositions. The first is a premium hair conditioner having a pH from 3.5-4.0 (pg. 2). The second is an economy hair conditioner that also has a pH from 3.5-4.0 (pg. 2).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing to have modified Millennial in Debt’s True co-wash by substituting behentrimonium methosulfate with behentrimonium chloride; adjusting the pH of the conditioner from 3.5-4.0; adjusting the amount of water to be at least 50 wt. %; guar hydroxypropyltrimonium chloride to be 0.05 to 5 wt %; coconut oil to 0.1 to 15 wt % [yielding a weight ratio of guar hydroxypropyltrimonium chloride to coconut oil from 1:0.01 to 1:5, including 1:1.5 and 1:2]; fatty alcohol/cetearyl alcohol to 0.1 to 5 wt %; and cationic surfactant (i.e. behentrimonium chloride + cetrimonium chloride) to be 0.1 to 6.0 wt % [in a 1:1 ratio] as suggested by the combined teachings of Mette, Amajjah and Stepan because Millennial in Debt, Mette, Amajjah and Stepan are directed to compositions which condition hair and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the reagents in amounts and ratios taught as suitable in the art for conditioning and treating hair and at a pH that is suitable in the art for hair conditioners.
With regard to the recited pH range; amounts of quaternary ammonium guar/guar hydroxypropyl-trimonium chloride, vegetal oil/coconut oil, fatty alcohol/cetearyl alcohol and cationic surfactant(s)/behentrimonium chloride +cetrimonium chloride, and water; and the ratio of quaternary ammonium guar/guar hydroxypropyl-trimonium chloride to vegetal oil/coconut oil and the ratio of behentrimonium chloride to cetrimonium chloride; the combined teachings of Millennial in Debt, Mette, Amajjah and Stepan teach these parameters with values which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Millennial in Debt, Mette, Amajjahe and Stepan as applied to claims 1, 3-10, 13, 14, 16, 18, 28 & 29 above, and further in view of Nieto (Published: 04/09/2002; previously cited).
With regard to claim 17, and the elected species, the teachings of Millennial in Debt Mette, Amajjahe and Stepan are described above. In brief, the combined teachings of Mette, Amajjahe and Stepan suggest co-washes (i.e. conditioning washes) for hair. The co-wash suggested by the prior art teachings comprises propanediol (i.e. alcohol), water, coconut oil (vegetal extract) and cationic surfactants (i.e. cetrimonium chloride and behentrimonium chloride), thereby, the co-wash is reasonably an emulsion.
Neither Millennial in Debt nor Mette teach the composition is an oil-in-water emulsion.
In the same field of invention of hair treatments, Nieto teaches most conditioners and conditioning shampoos are oil-in-water emulsions (pg. 15).
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing to have modified the co-wash suggested by the combined teachings of Millennial in Debt, Mette, Amajjahe and Stepan by formulating the co-wash as an oil-in-water emulsion as suggested by Nieto because Millennial in Debt, Mette, Amajjahe, Stepan and Nieto are directed to compositions which condition hair and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to formulate the hair conditioning co-wash into a form taught as suitable for most hair conditioning compositions in the haircare art.

Response to Amendment
Applicant argues the rejection should be withdrawn because neither Millennial in Debt nor Mette teach a pH range of about 3.5 to about 4.5 (reply, pg. 9-10).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues their inventive composition is a leave-on treatment but Millennial in Debt is a rinse-out cleansing/conditioning composition (reply, pg. 10). Applicant further argues one of ordinary skill in the art would not look to a rinse out cleansing composition for guidance in formulating a leave-on conditioning product and there is no reason to pursue the claimed amounts and ratios with respect to such reasoning (reply, pg. 10-11). Applicant further argues there is no evidence of record suggesting that optimized amounts/ratios of ingredients for a cleansing/conditioning rinse-out product somehow correspond to optimized amounts/ratios of ingredients for leave-on compositions (reply, pg. 11). Applicant argues Nieto does not remedy the shortcomings of Millennial in Debt and Mette (pg. 12).
This is not persuasive. Applicant is arguing a statement of intended use which occurs in the preamble of the claims. “|T]the rule against giving invention-defining effect to intended-use preamble language reflects a long-standing substantive aspect of the patent statute—specifically the well settled fundamental principle that the recitation of a new intended use for an old product does not make a claim to that old product patentable.” Arctic Cat Inc. v. GEP Power Prods., Inc., 919 F.3d 1320, 1328 (Fed. Cir. 2019) (internal quote marks omitted); see also Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”’). In this case, the body of claims 1, 28 & 29 define the requisite components of the claimed composition. Moreover, Applicant has not explained how or why stating that such compositions are “for a leave-on hair care composition” further limits the scope of the claim by excluding compositions that satisfy the recited structural requirements. Applicant also has not provided adequate evidence that a composition with the recited components would not serve the recited purpose of being a leave-on hair care composition.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/
Examiner, Art Unit 1619
/NICOLE P BABSON/            Primary Examiner, Art Unit 1619